CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTH PERIOD ENDED OCTOBER 31, 2010 (Unaudited) (Expressed in Canadian Dollars) CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED BALANCE SHEETS AS AT (Unaudited) (Expressed in Canadian Dollars) ASSETS October 31, 2010 April 30, 2010 Current assets Cash and cash equivalents $ $ Marketable securities (cost: $2,695,052 & $2,695,052 respectively) Receivables Prepaid expenses (Note 9) Reclamation bonds Equipment (Note 3) Mineral properties (Note 4) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Payables and accrued liabilities $ $ Due to related parties (Note 9) Future reclamation costs (Note 5) Contingent liability (Note 13) Shareholders' equity Capital stock(Note 7) Authorized Unlimited number of common shares without par value Issued: 131,477,493 (April 30, 2010 – 131,477,493) common shares Contributed surplus (Note 7) Deficit ) ) $ $ Nature of Operations and Going Concern (Note 1) Commitments (Note 6) Contingencies (Note 13) On behalf of the Board: “Mark J. Morabito” Director “Ian B. Smith” Director Mark J. Morabito Ian B. Smith The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Expressed in Canadian Dollars) Three Months Ended October 31 Six Months Ended October 31 EXPENSES Accretion (Note 5) $ Amortization Audit and accounting Consulting (Note 9) Insurance Investor relations Legal Management fees (Note 9) - Office and administration (Note 9) Property investigations - - Rent Stock-based compensation (Note 7) Transfer agent and filing fees ) Travel Wages and salaries OTHER INCOME(EXPENSES) Interest income Gain (loss) on asset disposition (Note 9) ) - ) - Gain (loss) on foreign exchange ) ) Unrealized gain (loss)–marketable securities Mineral property write-off - ) - ) ) ) Loss for the period $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements CROSSHAIR EXPLORATION & MINING CORP. INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) (Expressed in Canadian Dollars) Three Months Ended October 31 Six Months Ended October 31 CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ ) $ ) $ ) $ ) Items not affecting cash: Accretion Amortization Stock-based compensation Unrealized(gain) loss – foreign exchange ) ) Unrealizedgain–marketable securities ) Loss on asset disposition - Mineral property write-off - - ) Non-cash working capital item changes Receivables Prepaid expenses ) Payables and accrued liabilities ) Due to related parties - ) Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Mineral properties ) Acquisition of equipment - - ) - Proceeds from equipment sale - Reclamation bonds - - Net cash used in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Share issuance costs - - ) - Net cash used in financing activities - - ) - Net change in cash and cash equivalents during the period ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ Cash and cash equivalents Cash $ Liquid short term investments $ Supplemental disclosures with respect to cash flows (Note 8) The accompanying notes are an integral part of these consolidated financial statements CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE SIX MONTH PERIOD ENDED OCTOBER 31, 2010 (Unaudited) (Expressed in Canadian Dollars) Capital Stock Number of Shares Amount Contributed Surplus Deficit Total Balance at April 30, 2009 Issued for: Stock option exercise - Private placement – Nov 2009 - Flow-through private placement– Nov 2009 - - Debt Settlement - - Flow-through private placement– Dec 2009 - - Flow-through private placement– April 2010 - Share issuance costs - - Tax benefit renounced to flow-through shareholders - - - Stock-based compensation for the year - - - Loss for the year - - - Balance at April 30, 2010 Share issuance costs - - - Stock-based compensation for the period - - - Loss for the period - - - Balance at October 31, 2010 The accompanying notes are an integral part of these consolidated financial statements. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS October 31, 2010 (Unaudited) (Expressed in Canadian Dollars) 1.NATURE OF OPERATIONS AND GOING CONCERN Crosshair Exploration & Mining Corp. (the "Company" or “Crosshair”) was incorporated under the laws of British Columbia on September 2, 1966.Its principal business activities are the acquisition, exploration and development of mineral properties. All of the Company’s resource properties are located in North America. The Company is in the process of exploring and developing its mineral properties and has not yet determined whether the properties contain ore reserves that are economically recoverable.The recoverability of the amounts shown for mineral properties and related deferred exploration costs are dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain necessary financing to complete the development of those reserves and upon future profitable production. While these consolidated financial statements have been prepared using Canadian generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and settlement of liabilities in the normal course of business as they come due, certain conditions and events cast significant doubt on the validity of this assumption. For the period ended October 31, 2010, the Company reported a loss of $992,300 and as at that date had an accumulated deficit of $54,686,936. The Company’s ability to continue as a going concern is dependent upon its ability to obtain additional funding from loans or equity financings or through other arrangements. To raise funds for operations, the Company is pursuing merger and acquisition opportunities, in conjunction with private or institutional financing. However, there can be no assurance that these activities will be successful. These consolidated financial statements do not reflect the adjustments to the carrying values of assets and liabilities and the reported expenses and balance sheet classifications that would be necessary were the going concern assumption deemed to be inappropriate. These adjustments could be material. 2.BASIS OF PRESENTATION These unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) in Canada.They do not include all of the information and disclosures required by Canadian GAAP for annual financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included in these financial statements.The interim consolidated financial statements should be read in conjunction with the Company’s audited financial statements including the notes thereto for the year ended April 30, 2010. The accounting policies followed by the Company are set out in Note 2 to the audited financial statements for the year ended April 30, 2010, and have been consistently followed in the preparation of these consolidated financial statements except for the Canadian Institute of Chartered Accountants (“CICA”) guidelines adopted by the Company set out below. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS October 31, 2010 (Unaudited) (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (cont’d) Future accounting changes Business combinations, consolidated financial statements and non-controlling interest In January 2009, the CICA issued CICA Handbook Section 1582, “Business Combinations”, Section 1601, “Consolidations”, and Section 1602, “Non-Controlling Interests”. These sections replace the former Section 1581, “Business Combinations”, and Section 1600, “Consolidated Financial Statements”, and establish a new section for accounting for a non-controlling interest in a subsidiary. Section 1582 establishes standards for the accounting for a business combination, and states that all assets and liabilities of an acquired business will be recorded at fair value. Obligations for contingent considerations and contingencies will also be recorded at fair value at the acquisition date. The standard also states that acquisition-related costs will be expensed as incurred and that restructuring charges will be expensed in the periods after the acquisition date. It provides the Canadian equivalent to IFRS 3, Business Combinations (January 2008). The section applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011. Section 1601 establishes standards for the preparation of consolidated financial statements. Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in the preparation of consolidated financial statements subsequent to a business combination. It is equivalent to the corresponding provisions of IFRS International Accounting Standards (“IAS”) 27, Consolidated and Separate Financial Statements (January 2008). Sections 1601 and 1602 apply to interim and annual consolidated financial statements relating to fiscal years beginning on or after January 1, 2011. Earlier adoption of these sections is permitted as of the beginning of a fiscal year. All three sections must be adopted concurrently. The Company is currently evaluating the impact of the adoption of these sections. Comprehensive Revaluation of Assets and Liabilities (Section 1625) and Equity (Section 3251) As a result of issuing CICA Handbook sections 1582, 1601, and 1602, CICA Handbook Section 1625 has been amended and is effective prospectively beginning on or after January 1, 2011. Section 3251, Equity, has been amended as a result of issuing Section 1602 and applies to entities that have adopted this section. The Company does not expect any material impact on its financial position, operating results or disclosure on the adoption of this new section. CROSSHAIR EXPLORATION & MINING CORP. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS October 31, 2010 (Unaudited) (Expressed in Canadian Dollars) 2.BASIS OF PRESENTATION (cont’d) International Financial Reporting Standards (“IFRS”) In February 2008 the Canadian Accounting Standards Board ("AcSB") announced that publicly-listed companies are to adopt IFRS, replacing Canadian GAAP, for interim and annual financial statements relating to fiscal periods beginning on or after January 1, 2011. Accordingly, the Company will commence reporting under IFRS for its fiscal year commencing May 1, 2011, and will present its first IFRS-based financial statements for its interim fiscal quarter ending July 31, 2011. These statements will require comparative amounts determined under IFRS for the prior fiscal year period, which in turn will require the restatement to conform to IFRS of the Company’s balance sheets at both April 30, 2010 and 2011. The Company has completed the diagnostic phase of planning for the implementation of IFRS. It has determined that the principal areas of impact will be IFRS 1 – first time adoption; presentation of financial statements; property, plant and equipment; asset retirement obligations; impairment of assets; and share-based payments. The Company expects its detailed analysis of relevant IFRS requirements and of IFRS 1 will be complete by the end of its fiscal quarter ending January 31, 2011, along with its determination of changes to accounting policies and choices to be made. The Company has not yet reached the stage where a quantified impact of conversion on its financial statements can be measured. The Company expects to complete its quantification of financial statement impacts by the end of its fiscal quarter ending January 31, 2011. 3.EQUIPMENT October 31, 2010 April 30, 2010 Description Cost Accumulated Amortization Net Book Value Cost Accumulated Amortization Net Book Value Furniture & fixtures1 $
